      Case 6:20-cv-00064-ADA Document 52 Filed 02/12/21 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

 NORDIC INTERACTIVE
 TECHNOLOGIES LLC,

                        Plaintiff,
                                                  Case No.: 6:20-CV-00064 (ADA)
 v.
                                                  Judge Alan D. Albright
 SAMSUNG ELECTRONICS CO., LTD. and
 SAMSUNG ELECTRONICS AMERICA,      JURY TRIAL DEMANDED
 INC.,

                        Defendants.



                   PLAINTIFF’S REPLY TO UNOPPOSED MOTION
                   TO WITHDRAW AS COUNSEL FOR PLAINTIFF

[0001] SpencePC files this reply to its February 8, 2012 Motion to Withdraw. In support of its
Motion to Withdraw, SpencePC responds as follows:

[0002] Plaintiff Nordic has placed SpencePC in a compromised professional and ethical
position by, inter alia, refusing to honor the terms of a 2018 Engagement Letter between Nordic
and SpencePC. Thus, good cause exists for why SpencePC should be permitted to withdraw
from its representation of Nordic.

[0003] Contrary to statements by Nordic in opposition to the Motion to Withdraw, the parties
have unsuccessfully attempted to amicably resolve these professional and ethical concerns for
almost a year now. To that end, sometime prior to March 11, 2020, Nordic retained another
law firm, Powers Taylor, adverse to SpencePC to attempt to resolve the dispute. The issue of
potential termination of the engagement was first raised in subsequent written correspondence
between SpencePC and Powers Taylor at least as early April 28, 2020. Thus, Nordic cannot
feign surprise at SpencePC’s motion to withdraw.

[0004] At the recommendation of SpencePC, Nordic previously retained Parker, Bunt &
Ainsworth, PC to serve as local counsel in this matter. Upon information and belief, the
attorneys from Parker, Bunt & Ainsworth, PC withdrew from this case over similar
professional concerns.

[0005] Nordic subsequently retained new local counsel, Ni Wang & Massand. Notably, Nordic
did so without input from, or discussion with, SpencePC. Upon information and belief, Ni
Wang & Massand intends to remain as counsel in this matter. At Nordic’s request, SpencePC
is no longer communicating with Ni Wang & Massand.




                                              1
     Case 6:20-cv-00064-ADA Document 52 Filed 02/12/21 Page 2 of 3



[0006] Prior to filing of the instant motion to withdraw, on February 8, 2021, SpencePC
contacted Samsung counsel and informed counsel of its intent to file a motion to withdraw.
After some additional exchange of correspondence, Samsung counsel responded again on
February 8, 2021, as follows:

       For the district court, since Nordic has other counsel in the case, as long as this
       will not be worked to Samsung’s prejudice (e.g., discovery requests served by
       Samsung will be responded to as due, etc.), we would not oppose.

[0007] SpencePC responded on February 8, 2021, as follows:

       Thanks for your response. Unless and until the Court grants our motion, I
       confirm that we will of course work with you and the client to address all
       pending deadlines.

[0008] Prior to filing of the instant motion to withdraw, SpencePC also contacted Ni Wang &
Massand to request assistance with its motion to withdraw. Nordic refused to permit Ni Wang
& Massand to assist SpencePC, unnecessarily increasing the burden and expense for SpencePC
to withdraw.

[0009] Despite present challenges, as stated above, SpencePC notified Nordic that it will
continue to assist Nordic will all pending deadlines until the Court grants SpencePC’s motion
to withdraw. SpencePC did so despite Nordic refusing to respond in writing to SpencePC’s
requests for certain professional assurances related to the representation.

[0010] Despite Nordic’s refusal to respond in writing to SpencePC with the requested
professional assurances, SpencePC is nonetheless willing to agree to Nordic’s request to remain
as counsel for approximately two additional weeks from the filing of the motion to withdraw.
Nordic has represented that it can retain new lead counsel during this time frame and that such
change will not necessitate any changes to the pre-trial schedule or the trial date.

[0011] For all of these reasons, SpencePC respectfully requests that the Court grant its Motion
to Withdraw, effective February 19, 2021.




                                               2
      Case 6:20-cv-00064-ADA Document 52 Filed 02/12/21 Page 3 of 3



Dated: February 12, 2021                            Respectfully submitted,

                                                    SPENCEPC.

                                                    /s/ William Cory Spence

                                                    William Cory Spence
                                                    Jason Wejnert
                                                    SpencePC
                                                    515 N. State St., 14th Floor
                                                    Chicago, Illinois 60654
                                                    312-404-8882
                                                    william.spence@spencepc.com
                                                    jason.wejnert@spencepc.com


                                                    Attorneys for Plaintiff Nordic Interactive
                                                    Technologies LLC




                                   CERTIFICATE OF SERVICE

        I hereby certify that, on February 12, 2021, a true and correct copy of the foregoing was

served to all counsel of record via email.

                                             /s/ William Cory Spence
                                             William Cory Spence




                                                     3
